Citation Nr: 0945932	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck and back 
disorder with arthritis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from September 1952 to July 1954 and from October 1961 to 
February 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in May 2006.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

This claim was previously before the Board in August 2006.  
At that time, the Board found that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a neck and back disorder, to include 
arthritis.  To that extent, the Board granted the Veteran's 
appeal.  Although the Board reopened the Veteran's service 
connection claim, the Board denied the claim on the merits in 
the same decision dated August 2006.

The Veteran subsequently appealed the Board's August 2006 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court) on the grounds that VA failed to 
obtain relevant VA medical records and associate these 
records with the Veteran's claims file.  In an order dated 
November 28, 2007, the Court granted the Veteran's joint 
motion request for a remand as it pertained to the issue of 
entitlement to service connection for a neck and back 
disorder with arthritis.  The order left undisturbed that 
part of the Board's August 2006 decision that reopened the 
Veteran's claim of entitlement to service connection for a 
neck and back disorder with arthritis.  Having found that new 
and material evidence was submitted, the only issue currently 
on appeal is entitlement to service connection for a neck and 
back disorder with arthritis.

Following the Court's November 2007 order, the Veteran's 
claim was again remanded in June 2008 for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claim is before the Board for 
final appellate consideration.       


FINDING OF FACT

A neck and back disorder was not present during service, 
arthritis of the neck and back was not manifest to any degree 
within one year after service, and any currently diagnosed 
neck and back disorder with arthritis is not attributable to 
any event, injury or disease during service.


CONCLUSION OF LAW

A neck and back disorder was not incurred in or aggravated by 
service, and arthritis of the neck and back may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

II.  Factual Background and Analysis

The Veteran in this case contends that he sustained a back 
injury in service.  In particular, the Veteran testified at 
the May 2006 Travel Board hearing that he injured his back in 
service while swinging a mallet.  The Veteran was unable to 
recall the year that the claimed injury occurred, but stated 
that he was taken by a fellow soldier, T.R., to Walter Reed 
Army Medical Center (WRAMC) for treatment.  The Veteran 
indicated that no x-rays were taken, but that he was 
prescribed "pain pills."  

Associated with the Veteran's claims file is a "buddy" 
statement dated June 1998 from T.R., a fellow soldier who 
drove the Veteran to WRAMC for treatment after an injury 
occurred.  T.R. stated:

I know that [the Veteran] got hurt some 
way because I drove him to Walter Reed 
hospital the day it happen [sic]. . . . 
I left him at the hospital and returned 
later that afternoon to get him.  He was 
in pain and had some medicines with him 
and also pain pills. 

The Board notes, however, that T.R. was unable to provide 
specific information about the nature, extent, or etiology of 
this injury.  Service treatment records (STRs) associated 
with the Veteran's claims file revealed no diagnosis of or 
treatment for a claimed neck or back injury during either 
period of active service, and there was no evidence of 
arthritis within one year after discharge from either period 
of active service.  

The first pertinent post-service evidence of record is dated 
October 1985, over two decades after discharge from service.  
The Veteran reported having neck pain to a VA examiner at 
that time.  The neck pain was allegedly worse in the morning, 
and the Veteran reported a past medical history significant 
for tendonitis.  The examiner indicated that the Veteran was 
"hurt" three years ago.

The Veteran's brother also submitted a statement dated June 
1998 in support of the current claim.  According to the 
Veteran's brother, the Veteran was injured in service and 
treated at WRAMC.  The Veteran's brother provided no 
information about when the claimed injury occurred, but 
stated that the Veteran left the hospital that same afternoon 
after being prescribed "some pain pills."

In a letter dated September 1998, J. Welch, M.D. stated that 
the Veteran was a patient of his for seven years.  Notably, 
the Veteran reported thoracic spine pain "since he left the 
military."  Dr. Welch diagnosed the Veteran as having 
osteoarthritis, probably post-traumatic, of the upper 
thoracic spine.  No evidence of paralysis or difficulty in 
movement of the extremities was noted, but Dr. Welch 
indicated that the Veteran experienced sleep disturbance and 
was "somewhat stooped and cannot straighten up."

The Veteran sought additional care from Dr. Welch in December 
1999.  He reported a host of physical complaints, including 
"discomfort" in his upper thoracic spine.  According to Dr. 
Welch, the Veteran was injured in "several incidents as [a] 
younger person."  In a follow-up treatment note dated July 
2000, Dr. Welch stated that "I believe he is continuing to 
use Celebrex for his back pain which was first obtained in an 
injury and [sic] the military."

A chest x-ray taken at a VA medical facility in June 2001 as 
part of a new patient examination was interpreted to show 
minimal spurring along the thoracic spine.

The Veteran presented to a VA medical facility in March 2003 
with subjective complaints of neck pain.  In particular, he 
described intermittent "neck pain like a muscle spasm" 
since 1962 when he injured his neck in service while swinging 
a hammer.  The Veteran further noted that he was treated 
overnight at WRAMC and had recurrent neck pain since that 
time.  The impression was neck pain due to cervical 
degenerative joint disease (DJD); possibly also muscle spasm.  
See also, July 2003 VA treatment note. 
 
Cervical spine x-rays taken at a VA medical facility in July 
2005 were interpreted to show the presence of extensive 
cervical spondylitic changes.  In particular, a loss of 
cervical lordosis and kyphosis was present.  The radiologist 
noted the presence of facetal degenerative changes and 
observed that "C4-C5 through C7-T1 disk spaces are reduced 
in height."     

The Veteran sought additional VA care in July 2006 as part of 
a routine primary care follow-up appointment.  It was noted 
at that time that the Veteran's medical problems included 
neck pain due to cervical degenerative arthritis.  

The Veteran presented to a VA medical facility in July 2008 
with subjective complaints of back pain.  Specifically, the 
Veteran described a recent episode of severe back pain for 
which he sought care from his local doctor.  According to the 
Veteran, he was given a shot in the hip as well as Naprosyn.  
At the time of the examination, the Veteran indicated that 
his back was "much better."  The impression was cervical 
degenerative arthritis.

The Veteran was also afforded a VA Compensation and Pension 
(C&P) spine examination in October 2008.  The Veteran stated 
that he injured his neck and upper thoracic spine in 1962 
while swinging a mallet.  He also stated that he received 
treatment at WRAMC that same day and was prescribed 
"capsules" to manage his pain.  Initially, the pain 
subsided, according to the Veteran, but returned "within one 
year."  He reported intermittent pain since that time.  The 
Veteran obtained some relief from these symptoms with 
Tylenol, cortisone shots, and topical creams.  A physical 
examination of the cervical spine showed evidence of painful, 
decreased range of motion as well as weakness and mild 
tenderness at C-7.  A physical examination of the 
thoracolumbar spine showed evidence of painful, decreased 
range of motion as well as weakness and tenderness.  X-rays 
of the thoracolumbar spine were interpreted to show mild 
degenerative changes at L4-5 consistent with the Veteran's 
age.  The impression was DJD and degenerative disc disease 
(DDD) of the cervical spine and diffuse, mild DJD of the 
thoracolumbar spine.  The examiner further opined:      

[The] Veteran's whole spine has DJD 
expected for his age.  More marked at 
cervical segment.  Veteran's C-Spine 
findings little more significant than 
expected for age.  There is no 
documentation on Walter Reed  
hospitalization for cervical spine 
injury.  Veteran says the mallet hammer 
hit his upper thoracic spine, not his 
cervical spine.

Therefore, taking in account the site 
of mallet impact and spine x-rays 
findings, neither segment of the spine 
is related to the claimed mallet hammer 
injury in service.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
service connection in this case for a neck and back 
disorder with arthritis.  STRs associated with the claims 
file are completely negative for a diagnosis of or 
treatment for a neck or back disorder as described by the 
Veteran.  There is also no evidence of record to show that 
the Veteran was treated at WRAMC, nor is there evidence of 
arthritis within one year after discharge from either 
period of active service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of decades between discharge from service and onset of 
the Veteran's DJD and/or DDD of the spine is evidence against 
the claim.  

Furthermore, although the Veteran is currently diagnosed as 
having DJD and DDD of the cervical spine and DJD of the 
thoracolumbar spine, there is no evidence of record, other 
than the Veteran's statements, linking these disabilities to 
the Veteran's period of active service.  In fact, the most 
recent October 2008 VA C&P examination specifically refuted 
this conclusion.  On the contrary, the October 2008 VA 
examiner linked the Veteran's currently diagnosed spine 
disabilities to age rather than any claimed in-service event.  
The Board finds this examination report to be highly 
probative evidence on the issue of service connection, 
particularly where, as here, the examiner, a licensed medical 
physician, relied on his professional training and expertise 
as well as a thorough review of the Veteran's claims file and 
the Board's remand order before reaching this conclusion.

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing the opinion that 
his neck and back disorder is related to service.  The Court 
has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009).  

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the currently diagnosed neck and 
back disorders and its relationship to his service, the Board 
finds that any such statements made by the Veteran in this 
regard are entitled to limited probative value since he lacks 
any medical training.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the Veteran's lay statements are 
outweighed by the VA examiner's opinion as the opinion was 
based on a physical examination and interview of the Veteran 
and included a rationale for the opinion.  	

Additionally, the Board finds that the lay statements 
submitted by T.R. and the Veteran's brother are likewise 
entitled to limited probative value.  Although both 
individuals stated that the Veteran was injured and 
subsequently treated at WRAMC while in service, neither 
individual was able to provide more specific information 
about the nature, extent, or etiology of the claimed injury.  
Furthermore, the Board also notes that neither individual 
indicated that the claimed injury involved the Veteran's 
back, neck, or spine, or that it was the result of a mallet 
or hammer accident.   
     
As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology 
in this case.  The Veteran was not treated for a neck or back 
disorder in service, and thus, this claimed condition was not 
"noted" in service.  Moreover, the highly probative VA 
examination report links the current disabilities to aging 
and not an incident that the Veteran reports occurred in 
service with symptoms that continued after service.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.  

In view of the absence of pertinent disability until many 
decades after service, relating the Veteran's currently 
diagnosed neck and back disorders to service on a direct 
basis would certainly be speculative.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  As previously stated, 
entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing diagnoses of DJD and DDD 
of the spine, but the weight of the credible, probative 
evidence is against a finding that the Veteran's currently 
diagnosed neck and back disorders, which were first noted 
many decades after discharge from service, is related to 
either of the Veteran's periods of active service.  
Furthermore, there is no evidence of arthritis within one 
year after discharge from service.  Accordingly, the Board 
concludes that the Veteran's claim of service connection for 
a neck and back disorder with arthritis must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine but finds 
that the preponderance of the evidence is against the claim.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

With regard to the Veteran's service connection claim, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In July 2008, after the initial AOJ decision on the matter, 
the Veteran was provided notice that fully addressed the 
notice elements, informed the Veteran of what evidence was 
required to substantiate the service connection claim, and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also advised of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The Veteran's 
claim was readjudicated following this notice by way of a 
November 2008 supplemental statement of the case (SSOC).  
Although the RO's letter referenced the criteria for 
reopening a claim, the requirements and evidence to 
substantiate the claim on a direct and presumptive basis were 
also set forth.  Accordingly, the RO did substantially comply 
with the Board's remand order.  
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records and post-service 
treatment records were obtained.  He was also afforded a VA 
examination in connection with the current claim.

Pursuant to the Board's June 2008 remand order, VA requested 
any and all Social Security Disability records pertaining to 
the Veteran.  VA was informed in August 2008 that, after an 
exhaustive and comprehensive search, the Veteran's Social 
Security Disability records were unable to be found and that 
further search efforts would be futile.  In September 2008, 
VA issued a memorandum in which it made a formal finding of 
unavailability with regard to the Veteran's Social Security 
records.  The Veteran and his representative were 
subsequently advised about the unavailability of these 
records in a letter dated that same month.  The Veteran and 
his representative were also encouraged to submit any Social 
Security records in their possession, but did not do so.  In 
the absence of such records, the Veteran and his 
representative were advised that a decision would be made 
based on the evidence of record.  Thereafter, the Veteran's 
representative requested and received multiple 60-day 
extensions to submit additional argument or evidence in 
support of the claim.  Despite being afforded numerous 
extensions, neither the Veteran nor his representative 
submitted any additional argument or evidence in support of 
the current claim.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

Service connection for a neck and back disorder with 
arthritis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


